Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This office action is in response to the amendment filed February 25, 2021.  Claims 1, 2, 4-6, 8-12, 14-16 and 18-24 are pending.


Claim Objections
Claim 2 is objected to because of the following informalities:  The office finds applicants amendments submitted February 25, 2021 included the marking that claim 2 is cancelled.  Based on amendments shown for claim 2 and claim 4 being amended to be dependent on claim 2, the office will consider claim 2 as Currently Amended rather than Cancelled.  Appropriate correction is required.


Election/Restrictions
Newly submitted claims 21 through 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21 through 24 recited the processor is configured to receive, from an external device, a first notification of a wireless connection with the external device.  The office finds this notification is described in the embodiment disclosed in applicant’s figure 2 and the corresponding paragraphs in the specification.  The office finds the embodiment disclosed in figure 2 is a structure of a program.  Conversely, the office finds claims 1 through 20 recite a method for obtaining an image of an external keyboard, identifying the key layout corresponding to the external keyboard, and providing the user with the identified key layout as disclosed by the embodiment in figure 4 and the corresponding paragraphs in the specification.  Since the embodiment of figure 2 and the embodiment of figure 4 are completely different, the office finds newly submitted claims 21 through 24 are directed to a completely different invention.    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 through 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10, 11, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2007/093984) in view of Helot (2004/0130859).

With regard to claim 1 and 11, Cohen discloses an electronic device ([001] “The present disclosure generally relates to the field of data inputting devices” wherein the office considers Cohen’s data inputting devices as corresponding to the claimed electronic device) comprising:
		a camera (Figure 1A, #110 and [033] “… image acquisition device 110, which may be, for example, a digital camera …”);
		a display (Figure 1A, #120 and [033] “… a computer display monitor 120 …”);
		a communication interface ([036] “… keyboard 130 is functionally coupled to the controller of data inputting system 100 …” wherein, since the office is required to give claim language the broadest reasonable interpretation without importing limitations from connect or mesh and since a dictionary definition of Cohen’s disclosed root word couple includes to join; connect, the office therefore, considers Cohen’s functionally coupling as corresponding with the claimed communication interface);
		a memory ([053] “At block 200, a user may configure or initialize the data inputting system's software on his/her computer” wherein the office finds Cohen’s system software on a computer necessarily discloses memory in which to store said software); and
		a processor ([011] “The system disclosed herein may include a controller adapted to set and display a map …” wherein the office considers Cohen’s controller as corresponding with the claimed processor) operatively coupled with the camera ([011] “The system discloses herein may include a controller adapted to set and display a map of an input key(s), or entire (or partial) layout of a keyboard, based on a signal associated with an acquired image …” wherein the office considers Cohen’s controller displaying a map based an acquired image necessarily discloses the controller coupled with the camera where the acquired image is produced), the display ([011] “The system discloses herein may include a controller adapted to set and display a map of an input key(s), or entire (or partial) layout of a keyboard, based on a signal associated with an acquired image …” wherein the office considers Cohen’s controller displaying a map necessarily discloses the controller coupled with the display), the communication interface ([036] “… keyboard 130 is functionally coupled to the controller of data inputting system 100 …” wherein, since the office is required to give claim language the broadest reasonable interpretation without importing limitations from the specification, connect or mesh and since a dictionary definition of Cohen’s disclosed root word couple includes to join; connect, the office therefore, considers Cohen’s functionally coupling as corresponding with the claimed communication interface) and the memory (Figure 2A, #’s 200 and 205 wherein the office considers software on a computer system necessarily discloses memory coupled to the processor),
wherein the processor is configured to:
		establish a connection with an external keyboard ([002] “The inputting of information into electronic systems such as personal computers (PCs), mobile phones, palm computers, aircraft computers, and the like, using data input devices with keys, for example alphanumeric keyboards, touch pads or touch screens, collectively referred to herein as "keyboard", has not changed significantly ever since the PC was invented” wherein the office finds Cohen’s inputting of information to PC’s from keyboards necessarily discloses the claimed connection);
		obtain an image of the external keyboard ([053] “At block 205 the user may place a real (physical) keyboard in the view of the camera. At block 210 the data inputting system may employ a keyboard identification function to identify the keyboard position and keys” wherein the office finds Cohen’s keyboard identification after placing the keyboard in the view of the camera necessarily discloses the claimed obtaining a keyboard image);
		set a key arrangement for the external keyboard based on the obtained image ([047] “At block 260 image acquiring device 290 may capture the gesture made, or posed, by hand 292 of a user (not shown).  At block 265, the captured gesture may be 
		generate information corresponding to a key input signal received from the external keyboard based on the set key arrangement ([003] Almost every computer comes equipped with a keyboard as the main form of interaction between a user and a computer, as keyboards are designed for the input of data such as text and other types of characters ( collectively referred to hereinafter as "symbols" or "key labels"), and also to control the operation of the computer” wherein the office considers Cohen’s entering keyboard interaction with the user as corresponding with the claimed key input signal and considers Cohen’s controlling of the computer operations as necessarily disclosing generation of information corresponding to the key input signal).
		The office finds no specific disclosure in Cohen wherein the processor connection with an external keyboard is wireless.  Helot discloses the processor connection with an external keyboard is wireless ([0064] “Because the module 66 provides audio, phone, USB and wireless connection capabilities, the web cam 118 and headset 123 are connected to the module 66, and the mouse 119 and keyboard 120 comprise in this example a wireless keyboard and mouse which communicate with the module 66, in a wireless connection and wherein mouse movements and clicks and key presses are transmitted on the USB connection 130 to the processor unit 112”).
		The office finds combining Cohen and Helot would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme 

With regard to claims 5 and 15, Cohen discloses the processor is further configured to obtain the image of the external keyboard photographing the external keyboard by using the camera ([035] “… the controller of data inputting system 100 may utilize digital signal processing ("DSP") techniques, for processing images captured by image acquisition device 110, and simulation techniques for displaying a corresponding virtual keyboard, such as virtual keyboard 140, on a computer screen such as computer screen 120”).

With regard to claims 8 and 18, Cohen discloses the processor is further configured to: obtain key arrangement information corresponding to a plurality of languages of the external 

With regard to claims 10 and 20, the office finds no specific disclosure in the combination of Cohen and Helot wherein the processor is further configured to: obtain an image of the external keyboard before establishing the electrical connection to the external keyboard; and establish the electrical connection to the external keyboard to set a key arrangement corresponding to the external keyboard.  Since courts have found prior art disclosing steps in a process was held to render prima facie obvious claims directed to a process in a different order, and since the office finds obtaining an image of the external keyboard .  


Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen and Helot in view of Luo (2016/0188281).

With regard to claims 2 and 12, Cohen discloses the processor is further configured to display the generated information on the display ([003] “Keyboards typically have one or more symbols engraved, printed or otherwise marked on each key; in most cases, each press of a key corresponds to a single symbol being entered into the computer and, in many cases, displayed on the computer's display screen”).  The office finds no specific disclosure in the combination of Cohen and Helot wherein the processor is further configured to transmit the generated information through the communication interface to an external electronic device, and wherein the external electronic device is configured to display the received information.  Luo discloses the processor is further configured to transmit the generated information through the 
		The office finds combining Cohen, Helot and Luo would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Cohen and Helot discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Luo also discloses an electronic device, a "comparable" device, which has been improved by transmitting the generated information through the communication interface to an external electronic device, wherein the external electronic device is configured to display the received information.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Luo's known technique of transmitting the generated information through the communication interface to an external electronic device, wherein the external electronic device is configured to display the received information in the same way in the combination of Cohen and Helot.  The office finally finds that because the claimed 

With regard to claims 4 and 14, Cohen discloses the processor is further configured to provide the image of the external keyboard on the display ([035] “In some embodiments the controller of data inputting system 100 may utilize digital signal processing ("DSP") techniques, for processing images captured by image acquisition device 110, and simulation techniques for displaying a corresponding virtual keyboard, such as virtual keyboard 140, on a computer screen such as computer screen
120”).  The office finds no specific disclosure in the combination of Cohen and Helot wherein the generated information is displayed on the external electronic device.  Luo discloses the generated information is displayed on the external electronic device ([0004] “… a system for external display is provided, the system comprising: a smart phone comprised of a first communication module, a storage module configured to store at least a first interface displayed by the smartphone and a second interface, and a processing module connected to the first communication module and the storage module … the processing module may generate external display information and broadcast the external display information through the first communication module …”).
		The office finds combining Cohen, Helot and Luo would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Cohen and Helot discloses an electronic device, a "base" device, upon which the .


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen and Helot in view of Kim (2012/0027305).

With regard to claims 9 and 19, Cohen discloses the processor is further configured to obtain an image of an object wherein the object is an external keyboard ([035] “… the controller of data inputting system 100 may utilize digital signal processing ("DSP") techniques, 
		The office finds combining Cohen, Helot and Kim would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Cohen and Helot discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Kim also discloses an electronic device, a "comparable" device, which has been improved by configuring at least one of a guide line, a notification, or a help item for obtaining the image of the object.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Kim's known technique of configuring at least one of a guide line, a notification, or a help item for obtaining the image of the object in the same way in the combination of Cohen and Helot.  The office finally finds that because the claimed invention is simply an .


Allowable Subject Matter
With regard to claims 6 and 16, claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6 and 16 recite allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest setting the key arrangement corresponding to a system language of the electronic device as a key arrangement for the external key board if a key arrangement corresponding to the key arrangement information is not store in the memory.    


Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4 through 6, 8 through 12, 14 through 16 and 18 through 24 have been considered but are not persuasive.  
Applicant first argues the office improperly took official notice in the rejection of claims 1 and 11.  The office finds no explanation or reasoning for applicant’s assertion.  The office considers the rejection of claims 1 and 11 as being based on the broadest reasonable interpretation of the claim language as required by the MPEP, as well as mapping of the wording in the reference to the wording in the claim.  The office therefore finds the rejection of claim 1 as being proper and consequently does not find applicant’s argument as being persuasive. 
Applicant also argues the office improperly took official notice in the rejection of claims 10 and 20.  Specifically the applicant argues the office’s rejection based on the judicially created rationale for an obviousness rejection in MPEP §2144.04(IV)(C) constitutes Official Notice.  Again, the office finds no explanation or reasoning for 
The office finds applicant’s remaining arguments are directed toward newly amended claims and are believed to be answered by and are therefore moot in view of the new grounds of rejection presented above.


Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622